DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 5/18/2021, with respect to claims 1, 3-9, 11, 12-21 and 23-28 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 12, 14-18 and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beoughter et al. (PGPUB Document No. US 2016/0132046) in view of The Verge (“Hyundai’s wild augmented reality owner’s manual” URL: https://www.youtube.com/watch?v=‌qOMvl6-cP7o&t=21s, hereinafter referred to as “Hyundai”) in view of Inglobe Technologies (“Huawei SUN2000-25KTL - AR in Information Products”, URL: https://www.youtube.com/watch‌?v=w‌A6gHm5uvus, hereinafter referred to as “Inglobe”) in view of Abercrombie et al. (PGPUB Document No. US 2015/0206351). 
Regarding claim 1, Beoughter teaches a method of providing a virtual reality or augmented reality display (augmented reality (0281)), comprising acts of:
Generating, with a camera of a device (0137, 0138), first video content comprising a depiction of a facility (the visual representation of the tank 2520 displayed on the UI device 112 (0278), wherein the display may provide output in the form of images or video (0137). Further, an AR implementation results in providing a real-time video of the subject (0281). The tank 2520 and equipment 2610, 2620 correspond to components within a facility) for the processing of a pharmaceutical product (“the mobile control room is implemented in a pharmaceutical manufacturing plant” (0068) (0278), (0314), (0354), (0356))
Wherein the depiction of the facility comprises a plurality of components (the pharmaceutical manufacturing plant comprise of a plurality of components as show in FIG.26); 
Detecting one or more of the components (detecting the component such as the tank 2520 by a  context ID device 198 that provides a unique tag or identifier (e.g., a barcode) (0260, 0278, 0095-0097)); 
And generating second content comprising at least one indicator associated with the one or more detected components (“the particular information (“indicator”) may relate to any of a number of process entities, such as process parameter data, graphics of certain items (such as the tank 2520), or alarm data for a particular device” (0278)),


However, Beoughter does not expressly teach but Hyundai teaches the concept of utilizing AR for detecting a plurality of components, determining at least one action item responsive to the selected indicator (selecting “air filter” (Hyundai: 0:19)), receiving information about the action item responsive to the selected indicator (instructions shown at the bottom of the screen and actual AR overlays superimposed on the detected component providing graphical instructions (Hyundai: 0:19-0:26)), and performing the at least one action item (the user following the instructions).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Beoughter such as to enable detecting a plurality of components as suggested by Hyundai, because this enables an added variety of information to be effectively presented to the AR user.

Further, the combined teachings as applied above does not expressly teach but Inglobe teaches the indicator being associated with two or more of the plurality of detected components (the AR maintenance system detects two or more cable components, wherein the instructions provided below (“indicator”) is associated with the two or more cable components (Inglobe: 0:35-0:40)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include indicators that are associated with more than one components, because this enables a variety of ways of effectively presenting complex real world environments to the AR user.

Further, the combined teachings above teaches a user interface configured to receive user input, wherein the user input is detectable in the first video content (Beoughter: 0090, 01301). However, the 

And further, the combined teachings as applied above does not expressly teach the detection of the plurality components are done by a processor that detects the plurality of components in the first video content. Lovett teaches the concept of detecting components in a facility utilizing machine vision (Lovett: 0046, 0067), wherein the sensors 360 include video cameras (Lovett: 0037, 0044).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to identify the facility component of Beoughter (Beoughter: 0260, 0278, 0095-0097) utilizing the machine vision teaching of Lovett, because this is merely one of the many well-known methods of recognizing real world objects. Further, the combined teachings yields predictable results.

Regarding claim 3, the combined teachings as applied above teaches the method of claim 1, further comprising generating third video content comprising at least a second indicator (Beoughter teaches using a second UI device 112 the resume work from a previous session, wherein an AR content displayed on the second UI device corresponds the third video content comprising a second indicator (Beoughter: 0066). Further Beoughter discloses a plurality of additional information that may be provided to the user device (Beoughter: 0108, 0103, 0173)).
Regarding claim 4, the combined teachings as applied above teaches the method of claim 1, wherein the at least one indicator includes a value related to the function, the condition, or the status of the plurality of components comprises a current or real time value, a historical or past value, or a preselected value (“UI device 112 being used by an operator may display the…the status of any input/output valves controlling material flowing into/out of the tank“  (Beoughter: 0256).

Regarding claim 6, the combined teachings as applied above teaches the method of claim 1, further comprising displaying, on a display device, a depiction of all or part of one or more of: (i) the plurality of components (refer to the plurality of components detected by Hyundai (Hyundai: 0:19)).

Regarding claim 7, the combined teachings as applied above teaches the method of claim 1, further composing a display comprising all or part of the first video content and all or part of the second video content (any two of the list of displayed graphics on the UI device 803b as listed in ¶0169 of Beoughter),

Regarding claim 8, the combined teachings as applied above teaches the method of claim 1, wherein all or part of the first video content is overlaid with all or part of the second video content, the first and second video content being live or recorded (“the other user is viewing live data related to a piece of equipment associated with work item on a second UI device 112 “ (Beoughter: 0129, 0321)).

Regarding claim 9, the combined teachings as applied above teaches the method of claim 1, further comprising receiving, at a display device, a selection of one of the plurality of components (input interface 830a of the UI device (Beoughter: 0169) that enables user input (Beoughter: 0161, 0196)).



Regarding claim 11, Beoughter teaches a display device comprising: 
A camera configured to receive and capture images (0137, 0138) associated with a first video content comprising a depiction of an industrial facility (the visual representation (first video content) of the tank 2520 displayed on the UI device 112 (0278), wherein the display may provide output in the form of images or video (0137). Further, an AR implementation of results in providing a real-time video of the subject such as the tank (0281). The tank 2520 and equipment 2610 2620 corresponds to components within a facility) for the processing of a drug or a biological product (“the mobile control room is implemented in a pharmaceutical manufacturing plant” (0068) (0278), (0314), (0354), (0356));
A display screen configured to be positioned to be visible to a user of the display device (display of the wearable device such as smart glasses (Beoughter: 0307)); 
And at least one processor (Beoughter: 0310) configured to: 
Generate the first video content comprising the depiction the industrial facility for the processing of a drug or a biological product (the visual representation (first video content) of the tank 2520 displayed on the UI device 112 (0278) for a pharmaceutical manufacturing plant” (0068) (0278), (0314), (0354), (0356)) comprising plurality of components (the pharmaceutical manufacturing plant comprise plurality of components as show in FIG.26); 
Detecting or on or more of the components (detecting the component such as the tank 2520 by a  context ID device 198 that provides a unique tag or identifier (e.g., a barcode) (0260, 0278, 0095-0097)); 
Generate second content comprising at least one indicator associated with plurality of components (“the particular information (“indicator”) may relate to any of a number of process entities, such as process parameter data, graphics of certain items (such as the tank 2520), or alarm data for a particular device” (0278)),
And display the first video content and the second video content as an augmented reality or virtual reality display (displaying an AR view of the facility by displaying a diagram of the equipment (such as the tank 2520) over the image (e.g. particular information above) (0281)).

However, Beoughter does not expressly teach but Hyundai teaches the concept of utilizing AR for detecting a plurality of components, determining at least one action item responsive to the selected indicator (selecting “air filter” (Hyundai: 0:19)), receiving information about the action item responsive to the selected indicator (instructions shown at the bottom of the screen and actual AR overlays superimposed on the detected component providing graphical instructions (Hyundai: 0:19-0:26)), and performing the at least one action item (the user following the instructions).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Beoughter such as to enable detecting a plurality of components as suggested by Hyundai, because this enables an added variety of information to be effectively presented to the AR user.

Further, the combined teachings as applied above does not expressly teach but Inglobe teaches the indicator being associated with two or more of the plurality of detected components (the AR maintenance system detects two or more cable components, wherein the instructions provided below (“indicator”) is associated with the two or more cable components (Inglobe: 0:35-0:40)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include indicators that are associated with more than one components, because this enables a variety of ways of effectively presenting complex real world environments to the AR user.

Further, the combined teachings above teaches a user interface configured to receive user input, wherein the user input is detectable in the first video content (Beoughter: 0090, 01301). However, the combined teachings as applied above does not expressly teach the user input being a gesture captured by the camera (“More concretely, virtual or augmented reality icons, controls, etc. may be disposed within world space, sphere space, and/or display space, and manipulated by the gestures of the person wearing 

And further, does not expressly teach the detected one or more components are done by a processor that detects the one or more components in the first video content. Lovett teaches the concept of detecting components in a facility utilizing machine vision (Lovett: 0046, 0067), wherein the sensors 360 include video cameras (Lovett: 0037, 0044).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to identify the facility component of Beoughter (Beoughter: 0260, 0278, 0095-0097) utilizing the machine vision teaching of Lovett, because this is merely one of the many well-known methods of recognizing real world objects. Further, the combined teachings yields predictable results.

Regarding claim 12, the combined teachings as applied above teaches the device of claim 11, wherein the display device is a wearable device configured to be positioned in a field of vision of a wearer or a user (wearable device such as smart glasses (Beoughter: 0307)).

Regarding claim 14, the combined teachings as applied above teaches the device of claim 11, further comprising a location receiver configured to obtain location information, wherein the at least one processor is further configured to identify the one or more components based at least in part on the location information (“The UI device 112 may receive an indication that the UI device 112 is in proximity to an external device” using RFID (Beoughter: 0291, 0306)).
Regarding claim 15, the combined teachings as applied above teaches the device of claim 11, further comprising a radio receiver configured to receive a proximity signal from a signaling device on or near the one or more components, wherein the at least one processor is further configured to identify at least one of the plurality of components based at least in part on the proximity signal (the use of RFID scanners and tags for the UI device (user) to detect components as disclosed in ¶0276 of Beoughter. Also refer to the plurality of components detected by Hyundai (Hyundai: 0:19)).

Regarding claim 16, the combined teachings as applied above teaches the device of claim 11, further comprising a network interface configured to communicate with at least one computing device via a network (Beoughter: 0078-0081).

Regarding claim 17, the combined teachings as applied above teaches the device of claim 11, further comprising one or more of: (i) a gyroscope, (ii) an accelerometer, and (iii) a compass (Beoughter: 0134).

Regarding claim 18, Beoughter teaches a method of displaying visual content, the method comprising: 
Displaying, to a user of a display device, a display of plurality of components (the pharmaceutical manufacturing plant comprise of plurality of components as show in FIG.26) composed of: (i) first video content comprising a depiction of a component of an industrial facility (the visual representation (first video content) of the tank 2520 displayed on the UI device 112 (0278), wherein the display may provide output in the form of images or video (0137). Further, an AR implementation of results in providing a real-time video of the subject such as the tank (0281). The tank 2520 and equipment 2610 2620 corresponds to components within a facility) for the processing of a drug or a biological product (“the mobile control room is implemented in a pharmaceutical manufacturing plant” (0068) (0278), (0314), (0354), (0356)); 

(ii) Second content comprising at least one indicator associated with the component (“the particular information (“first indicator”) may relate to any of a number of process entities, such as process parameter data, graphics of certain items (such as the tank 2520), or alarm data for a particular device” (0278)), 
Wherein the first video content and the second content provides an augmented reality display and/or a virtual reality display (displaying an AR view of the facility by displaying a diagram of the equipment (such as the tank 2520) over the image (e.g. particular information above) (0281)),
And receiving user input via a user interface of the display device (input interface 830a of the UI device (Beoughter: 0169) that enables user input (Beoughter: 0161, 0196, 0090, 0130)).

However, Beoughter does not expressly teach but Hyundai teaches the concept of utilizing AR for detecting a plurality of components, determining at least one action item responsive to the selected indicator (selecting “air filter” (Hyundai: 0:19)), receiving information about the action item responsive to the selected indicator (instructions shown at the bottom of the screen and actual AR overlays superimposed on the detected component providing graphical instructions (Hyundai: 0:19-0:26)), and performing the at least one action item (the user following the instructions).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Beoughter such as to enable detecting a plurality of components as suggested by Hyundai, because this enables an added variety of information to be effectively presented to the AR user.

Further, the combined teachings as applied above does not expressly teach but Inglobe teaches the indicator being associated with two or more of the plurality of detected components (the AR 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include indicators that are associated with more than one components, because this enables a variety of ways of effectively presenting complex real world environments to the AR user.

And further, does not expressly teach the detected one or more components are done by a processor that detects the one or more components in the first video content. Lovett teaches the concept of detecting components in a facility utilizing machine vision (Lovett: 0046, 0067), wherein the sensors 360 include video cameras (Lovett: 0037, 0044).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to identify the facility component of Beoughter (Beoughter: 0260, 0278, 0095-0097) utilizing the machine vision teaching of Lovett, because this is merely one of the many well-known methods of recognizing real world objects. Further, the combined teachings yields predictable results.

Regarding claim 20, the combined teachings as applied above teaches the method of claim 18, further comprising sending a signal to an entity based on the indicator or based on a value associated with the indicator (“For example, a technician performing service on a process control device in the process plant may communicate from her UI device 112 with a support representative from the manufacturer of the process control device” (Beoughter: 0084), wherein the technician performing the service is in response to alert/alarms related to the tank needing service (Beoughter: 0256). Note such alert/alarms correspond to the indicator).

Regarding claim 21, the combined teachings as applied above teaches the method of claim 18, further comprising detecting, in the first video content, an event associated with the at least one of the plurality of components (the alert/alarms related to the tank needing service corresponds to the claimed “event” (Beoughter: 0256, 0254)); and creating a further indicator relating to the event (the means for providing said alert/alarms related to the tank needing service (Beoughter: 0256, 0254)).

Regarding claim 23, the combined teachings as applied above teaches the method of claim 18, wherein the action item is presented in a task list in the second video content (the procedures for servicing the components as disclosed in ¶0094, ¶0098, ¶0129 and ¶0130 of Beoughter).

Regarding claim 24, the combined teachings as applied above teaches the method of claim 18, wherein the action item relates to one or more of: (i) a maintenance task (“maintenance task” (Beoughter: 0130, 0131, 0210) and (ii) an industrial process involving the selected detected components (“…routines related to managing plant assets. For example, some routines may be used for installing, replacing, maintaining, calibrating, diagnosing, or commissioning assets in the process plant” (Beoughter: 0067)).

Regarding claim 25, the combined teachings as applied above teaches the method of claim 18, wherein the second video content includes a further indicator providing a direction to a location of at least one of the plurality of components (“send visual and or tactile indications to the wearable device to help direct the first user to turn at a particular location or to move in a particular direction” (Beoughter: 0091)).

Regarding claim 26, the combined teachings as applied above teaches the method of claim 18, wherein some or all of the second video content is displayed in a color corresponding to a characteristic of at least one of the plurality of components, the indicator, or a value of the indicator (“…colored lights...can provide a way for communication of certain situations and/or conditions“ (Beoughter: 0326)).

Regarding claim 27, the combined teachings as applied above teaches the method of claim 18, wherein the characteristic is a type of at least one of plurality of components, an identifier of at least one of the plurality of components, an identifier of a material stored or transmitted by at least one of the plurality of components, or a temperature of the material stored or transmitted by the at least one of the plurality of components (UI device 112 being used by an operator may display the…temperature of the material in the tank…If the same UI device 112 is used by a maintenance technician proximate to the same mixing tank, the UI device 112 may display…any alarms that indicate required maintenance, the material inside the tank, any lockouts on the tank if the tank is out of service, the presence of any residual fumes, etc. (Beoughter: 0256)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beoughter in view of Hyundai in view of Inglobe in view of Abercrombie in view of Lovett.
Regarding claim 5, Beoughter teaches a method of providing a virtual reality or augmented reality display (augmented reality (0281)), comprising acts of:
Generating, with a camera of a device (0137, 0138), first video content comprising a depiction of a facility (the visual representation of the tank 2520 displayed on the UI device 112 (0278), wherein the display may provide output in the form of images or video (0137). Further, an AR implementation results in providing a real-time video of the subject (0281). The tank 2520 and equipment 2610, 2620 correspond to components within a facility) for the processing of a pharmaceutical product (“the mobile control room is implemented in a pharmaceutical manufacturing plant” (0068) (0278), (0314), (0354), (0356))
Wherein the depiction of the facility comprises of a plurality of components (the pharmaceutical manufacturing plant comprise of a plurality of components as show in FIG.26); 
Detecting the plurality of the components (detecting the component such as the tank 2520 by a  context ID device 198 that provides a unique tag or identifier (e.g., a barcode) (0260, 0278, 0095-0097)); 
And generating second content comprising at least one indicator associated with the two or more of the plurality of detected components (“the particular information (“indicator”) may relate to any of a 
The first video content and the second content providing a virtual reality or augmented reality display (displaying an AR view of the facility by displaying a diagram of the equipment (such as the tank 2520) over the image (e.g. particular information above) (0281))
Wherein the one or more components are selected from a group consisting of an evaporator, a centrifuge, a filter, a press, a mixer, a conveyor, a reactor, a fermentor, a condenser, a scrubber, a separator, a dryer, a heat exchanger, a cooker, a regulator, a decanter, a column, a freezer, a chromatography skid, an incubator, and a flow plate (The Examiner takes Official Notice, since all the listed elements are old, well-known, and expected in the art).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include the listed items, because all the listed elements are old, well-known, and expected in the art. Further, including the above items yields predictable results.

However, Beoughter does not expressly teach but Hyundai teaches the concept of utilizing AR for detecting a plurality of components, determining at least one action item responsive to the selected indicator (selecting “air filter” (Hyundai: 0:19)), receiving information about the action item responsive to the selected indicator (instructions shown at the bottom of the screen and actual AR overlays superimposed on the detected component providing graphical instructions (Hyundai: 0:19-0:26)), and performing the at least one action item (the user following the instructions).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Beoughter such as to enable detecting a plurality of components as suggested by Hyundai, because this enables an added variety of information to be effectively presented to the AR user.


Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include indicators that are associated with more than one components, because this enables

Further, the combined teachings above teaches a user interface configured to receive user input, wherein the user input is detectable in the first video content (Beoughter: 0090, 01301). However, the combined teachings as applied above does not expressly teach the user input being a gesture captured by the camera (“More concretely, virtual or augmented reality icons, controls, etc. may be disposed within world space, sphere space, and/or display space, and manipulated by the gestures of the person wearing the head mounted display. Those gestures may be detected with camera (such as shown on the head mounted display in FIG. 111)…” (Abercrombie: 0257). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include gestures as a form of user input (taught by Abercrombie), because this enables added level of user intuition when interacting with the user interface of the combined teachings above.
And further, does not expressly teach the detected one or more components are done by a processor that detects the one or more components in the first video content. Lovett teaches the concept of detecting components in a facility utilizing machine vision (Lovett: 0046, 0067), wherein the sensors 360 include video cameras (Lovett: 0037, 0044).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to identify the facility component of Beoughter (Beoughter: 0260, 0278, 0095-0097) utilizing the machine vision teaching of Lovett, because this is .

Claims 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beoughter in view of Hyundai in view of Inglobe in view of Abercrombie in view of Mayer in view of Michalscheck in view of Ehrenberg as applied to claim 18 above, and further in view of Hardy et al. (PGPUB Document No. US 2014/0228118).
Regarding claim 19, Beoughter teaches collaboration sessions between a plurality of users (Beoughter: 0062, 0129, 0151). However, Beoughter does not expressly teach the user input associating a further indicator with a different user.
Hardy teaches the concept of tagging others (Hardy: 0122, FIG.13) within an AR environment (0066). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to interact with others (as part of a collaboration process disclosed by Beoughter) in the manner taught by Hardy, because this enable an improved method of intuitively calling other users in for collaboration.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beoughter in view of Hyundai in view of Inglobe in view of Abercrombie as applied to claim 1 above, and further in view of Mayer et al. (PGPUB Document No. US 2005/0049835) in view of Lovett et al. (PGPUB Document No. US 2014/0329592) in view of Michalscheck et al. (PGPUB Document No. US 2016/0284128) in view of Ehrenberg et al. (PGPUB Document No. US 2013/0066897).
Regarding claim 28, the combined teachings as applied above does not expressly teach wherein the first indicator is associated with group consisting of, 
A second component that is functionally linked to at least one of the plurality of components,
A service life of the at least one of the plurality of components, 
An age of the at least one of the plurality of components, 

A manufacturer of the at least one of the plurality of components, 
An availability of a replacement for the at least one of the plurality of components, and 
An expected life cycle of the at least one of the plurality of components.
However, Mayer teaches displaying the service life of the at least one of the plurality of components (Mayer: 0050)
Lovett teaches displaying a manufacturer of the at least one of the plurality of components (Lovett: 0055).
Michalscheck teaches an availability of a replacement for the at least one of the plurality of components (Michalscheck: 0193) and a second component that is functionally linked to the one or more components (FIG.11 show AR information for many related components).
Ehrenberg teaches the concept of displaying an expected life cycle of the at least one of the plurality of components (claim 3, 7).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include information as taught by Mayer, Lovett, Michalscheck and Ehrenberg, because providing additional information further aids the user in interacting/viewing objects within AR environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616